Citation Nr: 1216909	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-11 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from March 19, 2006 to July 31, 2006; he also had prior and subsequent service with the Naval Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO denied service connection for a sinus disorder and a skin disorder claimed as keratoses.  The Veteran filed a notice of disagreement (NOD) in October 2007.  A statement of the case (SOC) was issued in February 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008.

In November 2009, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record. 

In June 2010, the Board remanded the claims for service connection for sinus and skin disorders to the RO, via the Appeals Management Center (AMC) in Washington, DC for further action, to include additional development of the evidence.  After completing the requested development, the AMC awarded service connection for actinic keratosis, effective August 1, 2006; continued to deny the claim for service connection for a sinus disorder (as reflected in a January 2012 supplemental SOC (SSOC)); and returned the matter regarding a sinus disorder to the Board for further appellate consideration.

In March 2012, the Board notified the Veteran that the VLJ who presided at his November 2009 Board hearing was no longer with the Board.  The Veteran was advised that he had the right to another hearing by another VLJ.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  He was further advised that if he did not respond within 30 days from the date of the letter, the Board would assume he did not want another hearing and would proceed accordingly.  The Veteran did not respond to request another hearing.

For reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Particularly, service treatment records dated from March 1986 to January 2007 are cited as having been reviewed in the October 2007 rating decision, the February 2008 SOC, and in an October 2010 VA skin diseases examination report.  However, neither the paper claims file nor the Virtual VA file contains any service treatment records with the exception of reserve reports of medical history and examination dated in October 1986, which were located among the Veteran's reserve service personnel records, and two treatment notes dated in 1991 that the Veteran provided in September 2010 in support of his claim for a skin disability.

Records in the claims file reflect that as of August 2007, the Veteran's service treatment records had not been received, although the RO requested service records, including all service treatment records, from the Naval Reserve Center in January and March 2007.

In June 2010 the Board remanded the claims (sinus and skin disorders), in part, to request service personnel records for the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service.  In a June 2010 letter, the AMC requested all records pertaining to the Veteran's ACDUTRA and INCDUTRA service from the Navy Personnel Command.  Then, in August 2010 the AMC notified the Veteran that they were making a second attempt to obtain the records requested from the Navy Personnel Command and were also making an attempt to obtain a copy of his service treatment records from the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In September 2010 the Veteran submitted two service treatment records dated in 1991 pertaining to skin problems.  

A September 2010 access history report from the Defense Personnel Records Information Retrieval System (DPRIS) shows that a request was made; however, the report does not identify the content requested.  In a September 2010 letter to the Veteran, the AMC indicated that his service personnel records had been requested from DPRIS.  After further correspondence to the Navy Personnel Command, the Veteran's service personnel records were received; a second volume of the claims file was created and contains those records.

Moreover, entries into the Veterans Appeals Contact and Locator System (VACOLS) indicate that the Board previously received the Veteran's claims file in March 2010, and at that time it consisted of one claims folder and one medical folder.  Additional entries into VACOLS reflect that the claims file was returned to the Board in February 2012 and consisted of two claims folders; a medical folder was not listed among the associated documents.  

In summary, a review of the record suggests that a medical folder containing service treatment records dated from March 1986 to January 2007 was available to VA personnel in October 2007 and February 2008 and on VA examination in October 2010, but those records are no longer associated with the claims file.  Accordingly, the RO should conduct a thorough search for those records and re-associate them with the claims file.

The Board also finds that a VA nose, sinus, larynx, and pharynx examination is needed to determine whether the Veteran has a current sinus disorder or other respiratory disability that was incurred in or is otherwise medically-related to his period of active duty service.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

During a post-service VA Iraq/Afghanistan registry examination in August 2006, the Veteran denied injury or illness during his active duty deployment.  However, reported past medical history included intermittent sinus congestion that was not associated with any particular time of year as well as post nasal drip.  A review of symptoms included clogged and running nose.  Following a physical examination, the assessment included rhinitis and deviated septum.  

During his Board hearing, the Veteran testified that during a VA Persian Gulf examination shortly after separation from active duty service, a VA doctor brought to his attention something unusual with his sinuses and asked him whether he had encountered problems with his breathing.  The Veteran testified that during his period of active duty service there may have been a period of time when he had some congestion or colds, but he could not recall precisely how many times he felt congested.  He believed that exposure to fumes on the ship during active duty may have caused sinusitis or rhinitis and that he had not recognized symptoms of those disorders until the [August 2006] VA doctor told him of something unusual.  He added that he did not go to the clinic for a sinus problem during service because he was busy. 

Additional VA treatment records show that the Veteran had a CT paranasal study in January 2011 for complaints of left nasal congestion.  The impression was unremarkable study of the paranasal sinuses and soft tissue nodule in the left portion of the nasopharynx partially obscuring the anterior portion of left fossa of Rosenmuller.  A February 2011 addendum indicates that a laryngoscopy was performed to examine the nasal cavities and nasopharynx.  Reported findings included mild septal deviation to the right, bilateral nasal mucosal congestion, no pus or polyps; and small smooth lesions in the left nasopharynx that were non-obstructive and non-ulcerative.  The otolaryngologist indicated she would treat the Veteran for rhinitis and order allergy testing due to recurrent congestion.

Here, the claims file reflects a diagnosis of rhinitis in VA treatment records, that the Veteran has recalled periods of feeling congested during his active duty service and complained of continued congestion and nasal drip to VA medical providers after separation from service; and that he believes that exposure to fumes on a ship during his deployment to Bahrain (from April 1, 2006 to June 30, 2006) may have caused his symptoms of nasal congestion and drip, which he claimed as a sinus condition.  On this record, and because no medical examination and/or opinion in connection with this claim has/have been obtained, the Board finds that medical evidence is needed to resolve the claim on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Accordingly, the RO should arrange for the Veteran to undergo VA nose, sinus, larynx, and pharynx examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent evidence.

The Veteran has been treated for sinusitis/rhinitis at the Northport VA Medical Center (VAMC), and records from that facility, dated from August 2006 to January 2008, are reflected in the paper claims file, and records dated up to January 2011 are reflected in the electronic record.   Hence, there remains the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Hence, the RO should obtain from the Northport VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since January 2011  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Prior to arranging for the Veteran to undergo further examination, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011)

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.


Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should take appropriate action to locate the Veteran's service treatment records, which appear to have been associated with the claims file from the time of the October 2007 rating decision at least until the October 2010 VA skin diseases examination.  If the RO concludes that the Veteran's service treatment records are unavailable, a formal finding should be issued which details the efforts that were made to obtain the records.

The RO should also inform the Veteran and his representative that the records were not obtained and invite the Veteran to submit any copies of these treatment records he may have in his possession.

2.  The RO should obtain from the Northport VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period.

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA nose, sinus, larynx, and pharynx examination by an appropriate physician at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all current sinus and/or rhinitis disorder(s).  Then, with respect each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active duty service from March 19, 2006 to July 31, 2006. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 2011).


